El Juez Presidente Señor Hernández Denton
concurrió con la expresión siguiente:
Concurro con el resultado de la Opinión mayoritaria por en-tender que se soslaya la controversia medular del caso, a saber, cuál es la interpretación correcta del Art. 1407 del Código Civil que establece que: “[piara que pueda darse curso a las demandas de retracto se requiere que se consigne el precio si es conocido, o si no lo fuere, que se dé fianza de consignarlo luego que lo sea”. 31 L.P.R.A. sec. 3912.
Como en las acciones de retracto legal la fianza es una obli-gación dispuesta por el Código Civil como requisito para que se pueda iniciar el proceso judicial, a nuestro entender la con-troversia inicial que este Tribunal debió atender era si la se-ñora Moreno cumplió con esta exigencia. Dependiendo de lo anterior, el foro primario hubiera tenido que desestimar la ac-ción de retracto o continuar dilucidando el resto de los requi-sitos exigidos para este tipo de acción. Solo en la eventualidad de que la acción de retracto procediera es que el Tribunal de Primera Instancia tendría que analizar la validez del negocio jurídico.
La Juez Asociada Señora Rodríguez Rodríguez concu-rrió con el resultado sin opinión escrita. La Jueza Asociada Señora Pabón Charneco no interviene.